wow ON nn Oo fF W HY FH

mM NM MM NM NY NBS NB YB FP FP KP PP BE FP PP FB
own wmi np WwW NY FF OO wo Ow nD oO Ff WwW NY FP OC

 

 

 

John Deatherage S
706 Palmer St. zs
Orlando, FL 32801 me o
(716) 830-0118 EB
Plaintiff in Pro Per | =
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
John Deatherage, Case No.: 6:20-cv-156-ORL-41GJK
Plaintiff, PLAINTIFF’S SUPPLEMENTAL
VS. NOTICE TO MEET AND CONFER
EXPERIAN INFORMATION REGARDING INSUFFICIENCY
SOLUTIONS, INC., OF DEFENDANT’S ANSWER
Defendant. Local Rule 3.01(g)
NOTICE TO THE COURT AND TO DEFENDANT EXPERIAN
COMES NOW, Plaintiff, John Deatherage, (“Plaintiff’), a Pro Se, hereby files

SUPPLEMENTAL NOTICE to meet and confer with opposing counsel prior to
filing a MOTION TO STRIKE.
Plaintiff filed a MEET AND CONFER NOTICE on March 6 (Dkt. 12),
Plaintiff left out from the MEET AND CONFER LETTER (Dkt. 12-1) another
affirmative defense that Plaintiff plans to strike: Defendant’s FIRST
AFFIRMATIVE DEFENSE (Failure to State a Claim). Plaintiff, being Pro Se,

claims excusable neglect for not including it in his NOTICE to opposing counsel.

Page 1 of 3

Supplemental Notice to Meet and Confer

 

 

qase 6:20-cv-00156-CEM-GJK Document 13 Filed 03/09/20 Page 1 of 3 PagelD ¢

 

i

aa
Oo Oo HY DN OO & W HY FHF

NM NM NM NY MSO KY NY NY NM BHP HP BPP BP BP BP BE BE
ot Wn oO BF WHY FE OO MW ITH UO B WY HE OO

 

U1

ase 6:20-cv-00156-CEM-GJK Document 13 Filed 03/09/20 Page 2 of 3 PagelD 9

Plaintiff incorporates by reference Dkt. entries 12 and 12-1, respectively,
Plaintiff now provides opposing counsel fair notice of his intention to strike
Defendant Experian’s FIRST AFFIRMATIVE DEFENSE by attaching herewith
an ORDER from the Honorable United States Senior District Judge Paul C. Huck
from the Southern District (See “Exhibit A”), and a NOTICE OF WITHDRAWAL
from Ms. Ruiz (See “Exhibit B”).

Judge Huck’s “General Advocacy” statement says the following in relevant
part: “Judges do not like surprises! Anticipate potential problems, issues of
changes in circumstances, discuss them beforehand with opposing counsel in al
good-faith attempt to resolve them...”' (Emphasis added).

WHEREFORE, based on the foregoing, Plaintiff supplements the prio#
NOTICE to MEET AND CONFER, so that there will be “no surprises” for

Experian, its counsel and for this Honorable Court in the Middle District.

Date: 2 le] 2oO Respectfully submitted by:

[A AA-
John/Deatherage, Plalptf

In Pro Per

706 Palmer St.

Orlando, FL 32801

(716) 830-0118
jdeatherage02(@gmail.com

 

https://www.flsd.uscourts.gov/content/senior-judge-paul-c-huck
Page 2 of 3

Supplemental Notice to Meet and Confer

 

 
Oo

ASe 6:20-cv-00156-CEM-GJK Document 13 Filed 03/09/20 Page 3 of 3 PagelD 9

CERTIFICATE OF SERVICE
I, John Deatherage, Plaintiff, hereby certify that I filed the foregoing document

with the clerk of the Court and sent a copy to counsel below via first class mail,

oe OD OO B® Ww DH F&F

NM MO YM NH NY MY MM HB BP BP Be BP Ee EE BP Bs
ony DH UO &® WHY FP DBD wo DO WH OH ® W HY HF OO

postage prepaid.

Maria H. Ruiz (Florida Bar No. 182923)
MRuiz@kasowitz.com

KASOWITZ BENSON TORRES LLP
1441 Brickell Avenue, Suite 1420
Miami, FL 33131

(786) 587-1044

Counsel for Defendant Experian
Information Solutions, Inc.

[JA

J ohn/Deatherage| Ptdintiff

In Pro Per

706 Palmer St.
Orlando, FL 32801
(716) 830-0118

jdeatherage02@gmail.com

 

Page 3 of 3

Supplemental Notice to Meet and Confer

 

 

 
